Citation Nr: 0326086	
Decision Date: 10/02/03    Archive Date: 10/15/03	

DOCKET NO.  00-11 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	George E. Mehalchick, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and an acquaintance


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, that denied the benefit sought 
on appeal.  The veteran, who had active service from July 
1957 to July 1959, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  In 
December 2001, the Board returned the case to the RO for 
additional development.  That development was accomplished 
and the case was returned to the Board for further appellate 
review.  

Pursuant to the authority provided by 38 C.F.R. § 20.901(a) 
(2002), the Board undertook additional evidentiary 
development in this case and obtained an opinion from the 
Veterans Health Administration (VHA).  The Board received two 
medical opinions in December 2002 and provided those opinions 
to the veteran and his representative in February 2003 and 
invited submission of additional evidence and/or argument.  
Additional evidence and argument was received from the 
veteran's attorney in April and May 2003.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is shown to currently have bilateral hearing 
loss which is causally or etiologically related to service.




CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate a claim.  Collectively, the rating decision, as 
well as the Statement of the Case and the Supplemental 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  In addition, letters to the veteran from the RO 
dated in February 2001 and August 2001 specifically notified 
the veteran of the provisions of the VCAA, including the 
division of responsibilities between the VA and the veteran 
in obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are private medical records identified by the 
veteran.  In addition, the veteran has been afforded VA 
examinations, including one requested by the Board in order 
to answer the medical question presented in this case.  
Lastly, the veteran and his representative have not made the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the veteran's claim, but 
the Board acknowledges that the veteran submitted an 
additional medical statement after the Board obtained the VHA 
opinions.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Accordingly, the case is 
ready for appellate review.  

The veteran essentially contends that his current hearing 
loss is related to his period of active service.  Applicable 
law provides that service connection will be granted if it is 
shown that a veteran suffers from a disability resulting from 
an injury suffered or disease contracted in the line of duty, 
or for an aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in the active 
military, naval or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(b).  Generally, to prove service connection, the 
record must contain:  (1) Medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of an inservice incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

A review of the evidence of record discloses that bilateral 
hearing loss was not manifested during service and that the 
veteran currently has a bilateral hearing loss which 
satisfies the VA definition of a hearing loss disability 
under 38 C.F.R. § 3.385.  For example, the June 1998 VA 
audiological examination shows that the veteran had a 40-
decibel loss at at least one frequency for both ears, one of 
the criteria for a hearing loss disability for VA purposes.  

The record also reflects that the veteran was exposed to 
noise during and following service.  In this regard, the 
Board would observe that the veteran's DD Form 214 reflects 
that the veteran's military occupational specialty was light 
weapons Infantry, thereby placing him in proximity to noise 
exposure.  In addition, the veteran's service medical records 
show that upon entry into service an examination revealed 
moderate external otitis of the left ear and the veteran was 
assigned an H-2 Profile for his ears.  Service medical 
records also show that the veteran was seen for treatment of 
his ears in September 1957, specifically for otitis externa, 
in December 1957 for wax in his left ear and in January 1959 
for a blocked ear with some drainage.  

Thus, the veteran is shown to have a current disability and 
evidence of an inservice occurrence either from noise 
exposure or left ear pathology.  The remaining question is 
whether the veteran's currently diagnosed hearing loss is 
related to service.  The Board finds that the evidence 
available for review creates at least a reasonable doubt as 
to whether the veteran's currently diagnosed hearing loss is 
related to service.  

In this regard, a VA ear disease examination performed in 
June 1998 concluded that the veteran had hearing disturbance 
of his left ear that was due to noise exposure in the 
military and recurrent infections of the left ear.  
Similarly, an August 2000 statement from Samuel V. Rizzo, 
M.D., related that:  "External otitis would not give the 
[veteran] the hearing that he presently has in his left ear 
and I feel that the explosion that he sustained most likely 
is the cause of his present problems."  An additional 
statement from Dr. Rizzo dated in April 2002 relates that he 
performed an audiological evaluation on the veteran in 
February 2002 due to left ear hearing problems.  Following 
the evaluation Dr. Rizzo stated that:  "It is my opinion, 
with a reasonable degree of medical certainty, that [the 
veteran's] hearing loss is a result of an explosion-type 
force, not prolonged noise exposure."  

In December 2002, the Board requested a medical expert 
opinion from the Veterans Health Administration.  In 
connection with that opinion the veteran was afforded two VA 
examinations.  An ear disease examination concluded that with 
respect to the right ear the examiner could not specifically 
provide a history for the hearing loss of the right ear, but 
indicated that it was possibly due to noise exposure.  With 
respect to the left ear, the examiner said that the 
conductive hearing loss certainly could be secondary to the 
ear pathology.  The examiner went on to explain that the 
sensorineural hearing loss in the right ear could not be 
assumed to be due to his military career since there was not 
enough detailed information in the record to make that 
determination.  The examiner also explained that the 
sensorineural hearing loss in the left ear can also be 
assumed to be due to the chronic ear condition and not noise 
exposure.  

A VA audiological examination performed in December 2002 
shows that following the examination the examiner commented 
that it was likely that as a result of the reported acoustic 
trauma occurring during service the veteran experienced a 
tympanic membrane perforation which may have been the origin 
of his medical condition related to the left ear.  It was 
noted that in light of the veteran's obvious civilian noise 
exposure, as evidenced in the medical chart in the form of 
his participation in a hearing conservation program, the high 
frequency hearing loss the veteran exhibited may not entirely 
be related to his military service.  The examiner concluded 
that service connection for high frequency sensorineural 
hearing loss could not be denied nor supported with the 
available data, and it was just as likely as not that his 
chronic ear condition of the left ear may also have been the 
result of the acoustic trauma suffered in the military.  

As indicated above, it is clear that the veteran currently 
has a hearing loss disability, as defined by the VA in 
38 C.F.R. § 3.385.  For example, each ear had at least one 
ear with a greater than 40-decibel loss at one of the 
prescribed frequencies.  It is also clear that the veteran 
was exposed to acoustic trauma during and following service.  
The remaining question is whether the veteran's current 
hearing loss is related to service.  

With respect to the left ear, the answer is clearly that the 
currently diagnosed hearing loss is related to service.  The 
medical evidence, both private and VA indicates that the left 
ear hearing loss is either due to acoustic trauma the veteran 
was exposed to during service or to ear pathology manifested 
in service medical records.  With respect to the right ear 
hearing loss, the record is less definitive, but in the 
Board's judgment, creates a reasonable doubt as to whether 
the veteran's right ear hearing loss is causally or 
etiologically related to acoustic trauma he was exposed to 
during service.  In this regard, the April 2002 letter from 
Dr. Rizzo states that the veteran's hearing loss, without 
specifying a specific ear, is related to acoustic trauma the 
veteran was exposed to during service and following the VA 
audiological examination performed in December 2002 the 
examiner appears to suggest that the evidence is in relative 
equipoise as to whether the hearing loss is due to service or 
post service origins.  In this regard, the examiner who 
performed the December 2002 VA examination indicated that 
"the high frequency hearing loss he exhibits today may not be 
entirely related to his military career."  Accordingly, 
resolving any reasonable doubt in the veteran's favor as to 
the etiology of his bilateral hearing loss, the Board 
concludes that service connection for bilateral hearing loss 
is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

